Citation Nr: 9926843	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-21 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
lacerations of the flexor tendons of the index, middle, ring, 
and little fingers of the right (major) hand, currently 
evaluated as 50 percent disabling.  

2.  Entitlement to a compensable evaluation for carpal tunnel 
syndrome of the right wrist.

3.  Entitlement to an increased evaluation for Reiter's 
syndrome of both knees and the right ankle, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
March 1996 that has been verified and from June 1975 to April 
1979 that has not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating determination of 
the Reno Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  Extremely unfavorable ankylosis of the fingers of the 
right hand with all joints in extension or extreme flexion or 
with rotation and angulation of bones has not been 
demonstrated.  

2.  Nerve damage as a result of surgical repair for carpal 
tunnel syndrome has not been demonstrated; dorsiflexion of 
the right wrist to less than 15 degrees or palmar flexion 
limited in line with the forearm has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for status post lacerations of the flexor tendons of the 
index, middle, ring, and little fingers of the right (major) 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5131, 5216, 5217 (1998).

2.  The criteria for a compensable evaluation for residuals 
of right wrist carpal tunnel surgery have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5214, 
5215, 8515 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims for an 
increased evaluation for his status post lacerations of the 
flexor tendons of the index, middle, ring, and little fingers 
of the right (major) hand and right wrist carpal tunnel 
syndrome are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his right hand and wrist disorders (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for increased evaluations for these 
disabilities are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist the veteran with the development of his 
claim.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v. 
Derwinski, 1 Vet. App. 519 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.


I.  Status Post Lacerations of the Flexor 
Tendons of the Index, Middle, Ring, and 
Little Fingers of the Right (Major) Hand

Service connection is currently in effect for status post 
lacerations of the flexor tendons of the index, middle, ring, 
and little fingers of the right (major) hand, which has been 
assigned a 50 percent disability evaluation.

Unfavorable ankylosis of the index, middle, ring, and little 
finger, of the major hand warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5217. 

In considering evaluation under this code, ankylosis is 
considered to be unfavorable when the ankylosis or limited 
motion prevents flexion of the tips of the fingers to within 
2 inches (5.1 cm.) of the median transverse fold of the palm; 
and it is considered favorable if flexion is possible to 
within 2 inches (5.1 cm.).  Extremely unfavorable ankylosis 
will be rated as amputation under the provisions of 
Diagnostic Codes 5152 through 5156.  A 60 percent evaluation 
is warranted for amputation of the index, middle, ring, and 
little finger under 38 C.F.R. § 4.71a, Diagnostic Code 5131.  

A review of the record demonstrates that the veteran 
sustained traumatic lacerations of multiple tendons in 
fingers 2, 3, 4, and 5, of the right hand in November 1989.  

In March 1996, the veteran requested service connection for 
the residuals of the lacerations.  

At the time of a February 1997 VA examination, the veteran 
reported that he received lacerations of his right hand 
consisting of lacerations of his right second third and 
fourth fingers, with severing of the flexor tendon of the 
fingers, as a result of being attacked with a knife while 
assisting a friend.  The veteran reported having problems 
with pain and gripping.  He noted having intermittent 
stabbing sharp pain through the four fingers with an 
intensity of six out of 10 in the right hand.  

Physical examination revealed that the veteran had scars on 
the right major hand.  The veteran was unable to flex his 
second, third, fourth, or fifth fingers to their normal 
extent.  The scars on the palm of his hand were noted to have 
partially disappeared and looked like creases.  The index 
finger had a 3 cm. x 2 cm. x 1 cm. scar.  The middle finger 
had a 2 cm. x 2 cm. x 1.5-cm scar.  The ring finger had a 2.5 
cm. x 2.5 cm. x 2 cm. scar, and the small finger had a 2 cm. 
x 2cm. x 1.5 cm. scar.  All of the scars were S shaped along 
the palmar surface of the right hand and fingers.  In the 
palm of the hand, there was an S shaped 3 x 4-cm. scar.  The 
veteran was unable to approximate the median transverse fold 
by 3/4 to 1 inch of his fingers.  He was also unable to 
approximate the tips of the index, middle, and ring fingers 
of his right hand to his thumb by 1/2 inch to 1 1/2 inch.  A 
diagnosis of laceration of the flexor tendons of the index, 
middle, ring, and small fingers of the right hand with loss 
of range of motion of the right hand was rendered at that 
time.  

VA outpatient treatment records dated from October 1997 to 
February 1999 do not contain findings referable to the right 
hand injury.

At the time of a March 1999 VA examination, the veteran again 
reported the history of the knife injury.  The examiner noted 
that the veteran had had an enormously large repair following 
the injury.  

Physical examination revealed a transverse mid-palm incision 
that went from the ulnar side to the radial side of the hand.  
Each of the digits was noted to have an anterior zigzag from 
the fingertip to the base of the finger.  The veteran could 
not flex each finger individually when his other three 
fingers were held in extension.  15 to 20 degrees of flexion 
was noted for the MP joints.  When the veteran closed his 
hand he was able to make what the examiner described as 
"sort of" a fist and he was able to touch his palm.  When 
he performed this movement each of the MP joints flexed 
approximately 67 degrees, the PIP joints flexed 90 degrees, 
and the DIP joints 20 degrees.  There was no independent 
flexor digitorum sublimis function.  The fingers were all 
scarred and worked together.  When the veteran flexed into a 
fist, he could not tuck his fingers.  The fingers simply laid 
flat on the palm.  X-rays of the right hand revealed no 
evidence of fracture or dislocation.  The bony architecture 
was normal and minimal degenerative changes were seen.  Small 
joint effusion could not be ruled out.  

Analysis

The Board is of the opinion that the criteria for an 
evaluation in excess of 50 percent for status post 
lacerations of the flexor tendons of the index, middle, ring 
and little fingers of the right (major) hand have not been 
met.  The veteran has been assigned the highest schedular 
evaluation for unfavorable ankylosis of the four digits of 
the fingers of the hand other than the thumb. 

In order for the veteran's right hand disability to warrant a 
higher evaluation, extremely unfavorable ankylosis of the 
fingers of the right hand with all joints in extension or 
extreme flexion, or with rotation and angulation of bones 
must be demonstrated.  Such findings have not been 
demonstrated at the time of either VA examination.  While 
range of motion was severely limited at the time of these 
examinations, at the veteran's March 1999 VA examination, 15 
to 20 degrees of flexion was noted for the MP joints.  When 
the veteran closed his hand he was able to make "sort of" a 
fist and to touch his palm.  Moreover, when he performed this 
movement each of the MP joints flexed approximately 67 
degrees, the PIP joints 90 degrees, and the DIP joints 20 
degrees.  X-rays revealed that the bony architecture was 
normal.

The Board notes that there is evidence of significant 
weakness and a poor range of motion and finds credible the 
veteran's assertion that his right hand disability manifests 
pain.  The clinical evidence, however, does not show that any 
of the veteran's fingers are fixed in extension or extreme 
flexion, or in rotation or angulation.  As the foregoing 
discussion should make clear, the veteran retains significant 
motion in all joints of his right hand, and none of the 
joints are fixed in position.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224-226 (1995) (holding that extremely unfavorable 
ankylosis requires that the disability be ratable as 
amputation, and that finger disabilities are not ratable on 
the basis of amputation unless there is ankylosis of both the 
PIP and metacarpophalangeal joints).

A 60 percent rating is also warranted for unfavorable 
ankylosis of four digits of one hand (major extremity) when 
the following combinations of digits is involved: thumb, 
index, middle and ring; thumb, index, middle and little; 
thumb, index, ring and little; and thumb, middle, ring and 
little. 38 C.F.R. Part 4, Code 5217 (1998).  The thumb has 
not been shown to be involved.

The Board has also considered all applicable provisions of 
38 C.F.R. Parts 3 and 4 but finds no basis for an allowance.  
In this regard, the Board notes 38 C.F.R. § 3.321(b)(1) 
provides that in an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1) (1998).

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his disability.  Accordingly, the Board will not 
consider referral for consideration of an extra-schedular 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Right Wrist Carpal Tunnel Syndrome

The veteran's service-connected carpal tunnel syndrome of the 
right wrist has been rated as noncompensable pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8515 (1998).  When there is 
mild incomplete paralysis of the median nerve in either a 
major or minor extremity, a 10 percent disability evaluation 
is warranted; when symptoms are moderate, a 30 percent rating 
is assignable for the major extremity and 20 percent for the 
minor extremity.  For severe incomplete paralysis of the 
median nerve, 50 and 40 percent ratings are assignable for 
the major and minor extremities, respectively.  Complete 
paralysis of the median nerve warrants disability evaluations 
of 70 and 60 percent for the major and minor extremities, 
respectively.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (1998).

A review of the record demonstrates that the veteran had 
carpal tunnel release surgery performed inservice.  

In March 1996, the veteran requested service connection for 
residuals of carpal tunnel surgery.  

In February 1997, the veteran was afforded a VA examination.  
Physical examination revealed that the veteran had scars on 
the right major hand and wrist.  The wrist scar was noted to 
be as a result of the inservice carpal tunnel surgery.  A 
diagnosis of carpal tunnel syndrome right wrist status post 
surgical repair was rendered.  

In July 1998, the Board remanded this matter for additional 
development, to include a VA orthopedic examination.  

In March 1999, the veteran was afforded the requested 
examination.  At the time of the examination, the veteran 
reported that he had carpal tunnel syndrome in 1980, which 
started out as numbness in his palm.  He indicated that he 
was treated by release of the carpal tunnel and that he had 
done well since then with very little limitation of  motion 
of the wrist.  He also reported that he had had no numbness 
since that time.  

Physical examination revealed a scar from the carpal tunnel 
surgery.  Examination of the wrist revealed that the veteran 
had 70 degrees of flexion, 24 degrees of extension, 35 
degrees of radial deviation, and 40 degrees of ulnar 
deviation.  Sensation was reported as good.  The examiner 
noted that the veteran's current poor hand functioning was 
due to the residuals of the knife injury and not from the 
carpal tunnel syndrome.  

The Board is of the opinion that the criteria for a 
compensable evaluation for carpal tunnel syndrome have not 
been met.  At the time of the most recent VA examination, the 
veteran reported having no numbness in his wrist or hands.  
Sensation was reported as good.  While the right hand 
performed poorly on testing, the examiner found that this was 
as a result of the residuals of the knife injury and not the 
carpal tunnel syndrome.  Moreover, the veteran reported very 
little limitation of motion in the wrist.  As such, the 
veteran does not meet the requirement for a 10 percent 
disability evaluation under Diagnostic Code 8515.  

The Board has considered other potentially applicable 
diagnostic codes, including 38 C.F.R. § 4.71a, Diagnostic 
Code 5215, which encompasses limitation of wrist motion.  
However, dorsiflexion has not been shown to be limited to 
less than fifteen degrees and palmar flexion has not been 
shown to be limited in line with the forearm.  

The Board has also considered application of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, to the appellant's 
carpal tunnel syndrome.  At the time of his March 1999 VA 
examination, he reported having very little limitation of 
motion and no numbness.  He also noted that he had done well 
since the time of his surgery.  Based upon these statements 
and the lack of clinical objective pathology of functional 
loss due to pain, limitation of motion, weakness, etc., a 
higher evaluation is not warranted under either of these 
diagnostic codes.  

In addition, Court has held that a separate, additional 
rating may be assigned if the veteran's residuals of carpal 
tunnel surgery is manifested by a scar that is poorly 
nourished with repeated ulceration, a scar that is tender and 
painful on objective demonstration, or a scar that is 
otherwise causative of limitation of motion of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1994).

In this case, the most recent examination disclosed a well-
healed scar.  There is no other indication in the evidence of 
record that the veteran's scar is tender, painful, or results 
in limited function of the wrist.  As such, a separate 
compensable disability evaluation for the veteran's scar is 
not warranted.

The Board has also considered all applicable provisions of 
38 C.F.R. Parts 3 and 4 but finds no basis for an allowance.  
In this regard, the Board notes 38 C.F.R. § 3.321(b)(1) 
provides that in an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1) (1998).

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his disability.  Accordingly, the Board will not 
consider referral for consideration of an extra-schedular 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 50 percent for status post 
lacerations of the flexor tendons of the index, middle, ring 
and little fingers of the right (major) hand is denied.  

A compensable evaluation for carpal tunnel syndrome of the 
right wrist is denied.


REMAND

A review of the record demonstrates that at the time of the 
previous Board remand, the issues of entitlement to a 
compensable rating for tenosynovitis of the right ankle and 
bilateral chondromalacia patella were listed on the title 
page of the decision.  Subsequent to the Board remand, the 
RO, in a March 1999 rating determination, reclassified these 
issues into the issue of Reiter's syndrome of both knees and 
the right ankle and assigned a 40 percent disability 
evaluation.  

The veteran is rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5099-5002.  Under Diagnostic Code 5002, for chronic 
residuals of Reiter's syndrome, such as limitation of motion, 
the veteran is to be rated under the appropriate Diagnostic 
Codes for the joints affected by the disease.  The Board 
notes that 38 C.F.R. § 4.10 provides that in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems and that 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 require consideration of functional 
disability due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement. 

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

In its previous remand the Board requested that the veteran 
be afforded an examination in which the examiner described 
functional loss.  While the veteran was afforded a VA 
examination in March 1999, the specific findings requested in 
the Boards remand were not reported. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for Reiter's syndrome or knee 
or ankle disabilities since March 1999.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder legible copies of the 
veteran's complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA records of treatment.

2.  The RO should schedule the veteran 
for an appropriate examination to 
determine the severity and extent of any 
impairment.  All indicated tests should 
be performed, including X-rays and range 
of motion studies, and all clinical 
manifestations should be reported in 
detail. The examiner should set forth all 
objective findings regarding Reiter's 
syndrome.  In accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examiner should comment on the existence 
of any functional loss due to pain, or 
any weakened movement, excess 
fatigability, incoordination, and painful 
motion with use of the legs or ankle.  
The examiner should identify the 
limitation of activity imposed by the 
disabling condition, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.  The examiner should 
also comment on whether the disability is 
productive of severe impairment of 
health, and the frequency of any 
incapacitating attacks.

The claims file, including a copy of the 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Prior to the examination, the 
RO must inform the veteran, in writing, 
of all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation in said 
examination.

3.  The RO should then ensure that the 
development requested in this remand has 
been completed to the extent possible, 
and then adjudicate the issue of 
entitlement to an increased evaluation 
for Reiter's syndrome of both knees and 
the right ankle, with consideration of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and DeLuca v. Brown. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and the reasons for the decision rendered.  They 
should be afforded the requisite opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals







